Citation Nr: 0739009	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits in the amount of $6,452.00.



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to November 
1968.  He died in March 1976.  The appellant is the veteran's 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Committee on Waivers and Compromises (committee) at the 
Department of Veterans Affairs (VA) Atlanta, Georgia regional 
office (RO) which denied a waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$6,452.00, finding that bad faith was a bar to waiver of 
overpayment of pension benefits. 


FINDINGS OF FACT

1.  Effective from January 2000, the appellant was granted 
death pension benefits based on her report of zero income 
from employment.

2. The RO notified the appellant in September 1997 at the 
time of the original award and April 2001 when her pension 
was reinstated, as well as in subsequent Surviving Spouse 
Improved Pension Eligibility Verification Reports (EVRs) sent 
to the appellant annually, that the amount of continued 
eligibility for death pension benefits was based on countable 
annual income, that she should notify VA immediately of any 
change in her income, and she must notify VA of any income 
from either the sources listed on the form or any other 
sources of income; various Statements of Income and Net Worth 
sent to the appellant notified the appellant to report to VA 
the total amount and source of all income.

3.  An overpayment of death pension benefits in the amount of 
$6,452.00 was validly created as a result of the appellant's 
failure to report earned Social Security Administration 
income. 

4.  The appellant's bad faith in the creation of the 
overpayment bars her from seeking waiver of recovery of the 
$6,452.00 in overpaid death pension benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of death pension 
benefits in the original amount of $6,452.00 is precluded by 
reason of bad faith on the part of the appellant. 38 U.S.C.A. 
§§ 5107, 5302 (West 2002 & Supp. 2006); 38 C.F.R. §§ 1.963, 
1.965, 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding the duties to assist and notify, the Board notes 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) do not apply to waiver claims.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  In reaching this 
decision, the Court observed that the statute pertaining to 
waiver claims, 38 U.S.C.A. § 5302, contains its own notice 
provisions.  This statute requires that a payee be notified 
of his or her right to apply for a waiver, and a description 
of the procedures for submitting the application.  38 
U.S.C.A. § 5302(a) (West 2002).

In addition, by regulation, it is required that, when a debt 
results from an individual's participation in a benefits 
program, the individual must be informed of the exact amount 
of the debt, and the collection methods to be employed.  38 
C.F.R. § 1.911(d) (2007).  The individual must also be 
notified of his or her rights and remedies, specifically, 
that he may informally dispute the debt, or the amount of the 
debt; that he may request a waiver; that he may request a 
hearing; and that he may appeal the underlying debt.  38 
C.F.R. § 1.911(b), (c) (2007).  This information was provided 
to the appellant.  The claimant must also be provided notice 
of the reasons for the debt.  38 C.F.R. § 1.911(d) (2007).  
This was accomplished in the letters, the waiver decision, 
and the statement of the case.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
appellant's financial status reports.  The appellant has 
declined a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the reports coupled with the other evidence 
of record provide sufficient information to adequately 
evaluate the claim. Therefore, no further assistance to the 
appellant with the development of evidence is required.

Analysis

The Board notes that the appellant was initially denied VA 
benefits due to excessive income in June 1991.  She reapplied 
for benefits reporting zero income and was granted death 
pension benefits from September 1997. The September 1997 
award letter notified her to immediately report any income 
change to VA.  The appellant returned to work in 1999 with an 
income of $14, 903 (but did not notify VA).  Upon receipt of 
the appellant's Improved Pension Eligibility Verification 
Report (EVR), wherein she reported income, in November 2000 
VA terminated the appellant's pension effective January 1999 
due to excessive income.  As a result, an overpayment was 
created in the amount of $9, 479.00 but recovery of this 
overpayment was waived by the Committee in June 2001, as it 
was found that collection of same would be against the 
principles of equity and good conscience.

In April 2001, the veteran was again awarded improved pension 
benefits effective January 2000.  In June 2002, the appellant 
began to receive Social Security Administration benefits and 
a lump sum retroactive payment of over $8,000.  She did not 
report the income to VA.  As a consequence, an overpayment in 
the amount of $6,452 was created in July 2003.    

The appellant essentially contends that she did not create 
the overpayment on purpose or in bad faith.  She does not 
dispute the amount of overpayment, therefore, the Board will 
now discuss whether the appellant's conduct constituted bad 
faith.   

The Committee has determined in its September 2003 decision 
on appeal that waiver of recovery is prohibited in this case 
because the overpayment in death pension benefits to the 
appellant was the result of bad faith on the part of the 
appellant.  38 U.S.C.A. § 5302(c).  A debtor's conduct is 
deemed to constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the . . . 
Government."  Any misrepresentation of material fact must be 
"more than non-willful or mere inadvertence."  38 C.F.R. § 
1.962(b).

The appellant asserts that she did not understand that she 
had to report her Social Security Administration income 
because she believed they would report it to VA.  

The RO notified the appellant in September 1997 at the time 
of the original award, in November 2000 when pension benefits 
were terminated November 2000, in April 2001 when her pension 
was reinstated, as well as in subsequent EVRs sent to the 
appellant annually, that the amount of continued eligibility 
for death pension benefits was based on countable annual 
income, that she should notify VA immediately of any change 
in her income, and she must notify VA of any income from 
either the sources listed on the form or any other sources of 
income.  The notice on the EVRs included, "MONTHLY INCOME - 
List gross monthly income by source"; a line provided 
specifically for "TOTAL WAGES FROM ALL EMPLOYMENT"; and asked 
the appellant, "DID ANY INCOME CHANGE (INCREASE/DECREASE) 
DURING THE PAST 12 MONTHS?" 

In addition, multiple Statements of Income and Net Worth sent 
to the appellant notified the appellant to report the total 
amount and source of all income to VA.  The information on 
the Statements of Income and Net Worth sent to the appellant 
included the statement, "YOU SHOULD REPORT THE TOTAL AMOUNT 
AND SOURCE OF ALL INCOME RECEIVED . . ."

Furthermore, the appellant previously created an overpayment 
of $9, 479.00 at which time she was notified as to the 
circumstances leading up to the overpayment, namely receiving 
income.  Recovery of that overpayment was waived by the 
Committee and served as notification of similar future 
situations.  As for the current overpayment, her pension rate 
did not change and she should have known that VA was thus 
unaware of any income change.  The multiple notices and past 
waiver of an overpayment

This evidence cited above clearly shows that the appellant 
was provided ample advisements as to her eligibility 
requirements for death pension benefits, including the need 
to report all income to VA, including changes (increases) in 
income.  The appellant did not report income from the Social 
Security Administration after being notified in February 2002 
of her benefits awarded; she did not report it until almost 
one year later when VA requested she complete an EVR.   

After weighing all the evidence of record, the Board finds 
the appellant's contention that she was unaware of the need 
to report all income to VA not to be credible.  The 
appellant's assertion that she was confused about the need to 
report income from Social Security Administration because she 
thought they would report it to VA is not credible in light 
of the fact that her rate of pension did not change and she 
should have known that SSA did report the additional income.  
Additionally, the numerous notices provided to her made clear 
that it was her responsibility to notify VA of any income 
change.  

The numerous award letters clearly and simply explained to 
the appellant that she was awarded pension benefits on the 
basis of report of "$0" of countable annual income, that her 
entitlement to benefits was income sensitive, that she had an 
affirmative duty to report any income changes promptly, and 
that her failure to promptly report income changes could 
result in an overpayment of benefits.

The appellant was clearly on notice of her obligation to 
report earned income through the many notices and explanation 
of benefits provided by VA.  On this record, the Board finds 
that the appellant had knowledge of her duty to report her 
earned income to VA.  .

The Board concludes from this evidence that the appellant 
knowingly failed to report her SSA income to receive VA death 
pension benefits to which she knew was not entitled.  The 
Board finds that the appellant's intent was to seek an unfair 
advantage of receiving pension benefits while receiving SSA 
income that had not been reported to VA, knowing that the 
result would be that VA would continue to pay pension 
benefits because VA was unaware that the appellant had SSA 
benefits that exceeded the limits of eligibility for pension 
benefits.  The appellant's previous waiver of overpayment 
claims reflect her understanding that a report of increased 
income would result in decreased pension payments.

The appellant's act of bad faith led to a loss to the 
government and taxpayers in the amount of $6, 452.00.  
Accordingly, the Board finds that the appellant's bad faith 
bars her from seeking waiver of recovery of the $6,452.00 in 
overpaid death pension benefits, and the claim for waiver of 
recovery must be denied.  Because a preponderance of the 
evidence shows bad faith on the appellant's part, there is no 
doubt of a material fact to be resolved in her favor and the 
standard of equity and good conscience is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).


ORDER


A waiver of recovery of an overpayment of pension benefits in 
the amount of $6,452.00 is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


